Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 1 of 61




                    EXHIBIT A
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 2 of 61

                                                                                                         Service of Process
                                                                                                         Transmittal
                                                                                                         01/15/2021
                                                                                                         CT Log Number 538893157
     TO:         Stacia Cunningham
                 Mednax Services, Inc.
                 1301 Concord Ter
                 Sunrise, FL 33323-2843

     RE:         Process Served in Florida

     FOR:        Mednax Services, Inc. (Domestic State: FL)




     ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

     TITLE OF ACTION:                                  KASHARI DAVIS, INDIVIDUALLY AND ON BEHALF OF ALL SIMILARLY SITUATED PERSONS,
                                                       Pltf. vs. MEDNAX SERVICES, INC., Dft.
     DOCUMENT(S) SERVED:                               -
     COURT/AGENCY:                                     None Specified
                                                       Case # CACE21000625
     ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Plantation, FL
     DATE AND HOUR OF SERVICE:                         By Process Server on 01/15/2021 at 11:21
     JURISDICTION SERVED :                             Florida
     APPEARANCE OR ANSWER DUE:                         None Specified
     ATTORNEY(S) / SENDER(S):                          None Specified
     ACTION ITEMS:                                     CT has retained the current log, Retain Date: 01/15/2021, Expected Purge Date:
                                                       01/20/2021

                                                       Image SOP

                                                       Email Notification, Stacia Cunningham stacia_cunningham@mednax.com

                                                       Email Notification, Risk Management risk_management@mednax.com

     REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                       1200 South Pine Island Road
                                                       Plantation, FL 33324
                                                       866-401-8252
                                                       EastTeam2@wolterskluwer.com
     The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
     relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
     of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
     advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
     therein.




                                                                                                         Page 1 of 1 / SM
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 3 of 61



                                                               Wolters Kluwer

                       PROCESS SERVER DELIVERY DETAILS




 Date:                    Fri, Jan 15, 2021.

 Server Name:             Drop Service




 Entity Served            MEDNAX SERVICES, INC.

 Agent Name               CT CORPORATION SYSTEM

 Case Number              CACE21000625

 J urisdiction            FL




                                    P 1
      Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 4 of 61
7..                                  Case Number: CACE-21-000625 Division: 04.!
filing # 11.9386047 &Filed 0141/202.1 12:28:21 PM



                        IN THE CIRCUIT COURT OF THE SEVENTEENTH ,roDICIAL
                           CIRCUIT IN AND FOR BROWARD COUNTY,FLORIDA



            KASHARI DAVIS,individually and on behalf
            of all similarly situated persons,
                                                                Civil Action No.
                    Plaintiff,
            V.
                                                                CLASS REPRESENTATION
            MEDNAX SERVICES,INC.,
                                                                Jury Trial Deinanded
                    Defendant.


                                                                      Date
                                                         SUMMONS         .
                                                                      Inti
           THE STATE OF FLORIDA:

           To all and 5ingular Sheriffs,of said state:

                   YOU ARE HEREBY COMMANDED to serve this Summons arid a copy ofthe Complaint
           in the above-styled.,eause upon the Defendant:



                                              MEDNAX SERVICES,INC.,
                                               do REGISTERED AGENT
                                             CT CORPORATION SYSTEM
                                           1200 SOUTH PINE ISLAND ROAD
                                               PLANTATION, FL 33.324


              .   Each Defendant is hereby required to serve written defenses to said Complaint or Petition
           on:

                                          John Yanchimis,Esquire
                                          Morgan & Morgan Complextitigation Group
                                          201 N. Franklin Street, 7th Floor
                                          Tampa, Florida 33.602
                                         (813)223-5505 // FAX:(813)223-5402
                                          E-Mail: jyanchunis@forthepeople.com
                                                  •jcabezas@forthepeople.ann




             *7* FILED: i3R.OWARI5             „FL- BRENDA D. FORMAN, CLERK 01/1I.i.2021 12:2:18 PM.****
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 5 of 61




     within twenty(20)days after service ofthis Summons upon you,exclusive of the day.ofservice, and
     to file the original of said written defenses with the Clerk ofsaid Court either before service on
     Plaintiffs attorney or immediately thereafter. If you fail to do so, a default will be entered against
     you for the'relief demanded in the Complaint or Petition.

            "If you are a person with a disability who needs any accommodation in order to
     participate In this proceeding, you are entitled, at no cost to you, to the provision of certain
     asSistance. Contact Diana Sobel, Room 20140,201 S.E. Sixth Street, Fort Lauderdale,Florida
     33301, 954-831-7721 at least 7 days..before your scheduled court appearance, OC immediately
     upon receiving this notification if the time before the scheduledappearancels less than 7 days;
     if you are hearing or voice impaired,call 711."

             WITNESS my hand and the seal of this Court on this the                day of
     2021.


                    jAN...I2- 2021
                                                           CLERK OF THE CIRCUIT COURT




                                                           By:

                                                                         asiep
                                                                       BRENDTD.F RMAN
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 6 of 61




                                                IMPORTANTE

             Listed ha sido demandado legalmente. Tiene veinte(20)dias, contados a partir del recibo de
     esta notificacion;para c,ontestar la demanda adjunta, pot escrito, y presentarla ante este tribunal. Una
     llamada telefonica no lo protegera;si usted desea que el tribunal considere su defensa,debepresentar
     su repuesta por escrito, incluyend° el nutnero del caso y log numbres de las panes interesadas en
     dicho easo. Si uSted no contesta la demanda a tiempo, pudiese perder caso y podria set despojado
     de sus ingresos y propiedades;. o privado de sus derechos, sin previo aviso del tribunal. ExiSteri otros
     requisitos legates. Si lo desea, puede usted cOnsultar a un abtigado immediatamente. Si no.Conoce
     a un abogado, pitede Ilainar a una de las oficinas de asistencia legal que aparecen en la gtiia
     telefonica.

             Si desea responder a la demanda por su centa, at mismo tiempo en que presenta su respuesta
     ante el'tribunal, debera usted inviar pot con-eo o entregar una copia de su,respuesta a la persona
     denuminada abajo como "Plaintiff/Plaintiffs Attorney." (Dernandate o Abogado del Demanadante).

             "De acuerdo don el Acto o' Decteto de los Americanos con Impedimentos inhabilitados,
      personas en riecesidad del servitio especial para particpar en estee procedimiento deberaii, dentro de
      un tiempo razonable,antes de cualquier procedimiento, ponerse en un tiempo razonable, antes de
      cualquier procedimiento, ponerse en contact° con la oficina Administrativa de la Corte, Telefono .
     :(TDD)1-800-955-8771 o(V)1-800-95.5-8770, via Florida Relay System."

                                                IMPORTANT

             Des poursuites judiciaries ont ete entreprises contre vous. Vous avez 20jours consectitifs a
     partir de la date de l'assignation de cet'te citation .joaur deposer une response ecrite a la Plainte ci-
     jointe aupres de ce Tribunal. Un simple coup de telephone est insuffisant pour vous proteger' vous
     etes oblige de deposer,votre reponse ecrite, avec mention du numero de dossier ci-dessus et du_ norn
     des parties nominees ici, -Si vous'sbuhaitez que leTribunal entende votre cause. Si vous ne deposer
     pas votre reponse ecrite dans le relai requis, vous risquez de perdre la cause ainsi que votre salaire,
     votre argent, et voS biens peuvent etre saisis par la suite sans aucun preavis ulterieur du Tribunal. 11
     y a datives obligations juridiqueS et vous pouvez requerir les services immediats dun avocat. Si
     vous ne ctinnaissez pas davocat, vous pourriez telephoner a un service de referenCe cravocats on a.
     un bureau dassistarice jufidique '(figurant a l'annuaire de telephones).

            Si vous choisissez de deposer vous-inethe une response ecrite, it Vous faydra egalement,en
     meme temps que cette formalite, faire parvenir ou expedier une copie au carbone ou une photocopie
     de votre reponse ecrite au "Plaintiff7Plaintift's Attorney" (Plaignant on a son avocat) poinrne ci-
     dessous.


           En accordance avec la Loi des"Americans With Disabilities". Les personnes en besoin dune
     accomodation speciale pour participet a ces procedures doivent, darts un temps raisonable, avant.
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 7 of 61




     d'entreptendre .auoune autm demarelie, contracter       administrative de la :Courtsitue au le
     telepliontbtt TeleiOno(TOD)  1,800-95-071    ott:M i-XXX-XX-XXXX,,via Florida Relay System"



                                  MOrg4n 84 Morgan Complex 4ititgation Group.
                                 .201N.Franklin Street,7th Floor
                                  Tampa,Florida 33602
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 8 of 61

     119386047 E-Filed 01/11/2021 12:28:21 PM



                   IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL
                      CIRCUIT IN AND FOR BROWARD COUNTY,FLORIDA



       KASHARI DAVIS,individually and on behalf
       of all similarly situated persons,
                                                           Civil Action No.
             . Plaintiff,
       V.
                                                           CLASS REPRESENTATION
       MEDNAX SERVICES,INC.,
                                                           Jury Trial Demanded
              Defendant.



                                      CLASS ACTION COMPLAINT


             Plaintiff KASHARI DAVIS ("Plaintiff), individually and on behalf of all others similarly

      situated, brings this action against Defendant MEDNAX SERVICES, INC. ("MEDNAX" or

     "Defendant"), a Florida corporation, to obtain damages, restitution, and injunctive relief for the

      Class, as defined below, from Defendant. Plaintiff makes the following allegations upon

      information and belief, except as to her own actions, the investigation of her counsel, and the facts

      that are a matter of public record:

                                        NATURE OF THE ACTION

             1.      This class action arises out ofthe recent targeted cyberattack:and data breach("Data

      Breach") at MEDNAX,a national health-care n.etwork that offers clinical care services, revenue

      cycle management, and patient engagement.-As a result of the Data Breach, Plaintiff and

     • approximately 1,290,670 Class Members suffered ascertainable losses in the form of the loss of

      the benefit of their bargain, out-of-pocket expenses and the value of their time reasonably incurred

      to remedy or mitigate the effects of the attack.
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 9 of 61




             2.       In. addition, Plaintiff's and Class Members' sensitive personal information—which

      was entrusted to Defendant for safe keeping —was compromised and unlawfully accessed due to

     the Data Breach.

             3.       Information compromised in the Data Breach includes (1) patient contact

      information (such as patient names, dates of birth, guarantor names, addresses, and email

      addresses); (2) Social Security numbers, driver's license numbers, government identification

      numbers, and/or financial account numbers;(3)health insurance information (payor name, payor

     contract dates,policy information including type and deductible amount, an.d subscriber, Medicare,

     and Medicaid numbers);(4) medical and/or treatment information (dates of services, locations,

     services requested or procedures performed,diagnosis, prescription,information, physician names,

     and Medical Record Numbers); and (5)billing and claims information (invoices,submitted claims

     and appeals, and patient account identifiers used by providers) and other protected health

     information as defined by the Health insurance .Portability and Accountability Act of 1996

     ("HIPAA"), and additional personally identifiable information ("P11") and protected health

     information ("PHI") that Defendant collected and maintained (collectively the "Private

     Information").

            4.        Plaintiff brings this class action lawsuit to address Defendant's inadequate

     safeguarding of Class Members' Private Information that it collected and maintained, and for

     failing to provide timely and adequate notice to Plaintiff and Class Members that their information

     had been subject to the unauthorized access of an unknown third party and precisely what specific

     type of information was accessed.

            5.        Defendant maintained the Private Information in a reckless manner.

            6.        In particular, the Private Information was maintained on Defendant's computer

                                                      2
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 10 of 61




      network in a condition vulnerable to cyberattacks, such as the phishing attack that obtained

      Defendant's employees' credentials and access to Defendant's network.

             7.      Upon information, and belief, the mechanism of the cyberattack and potential for

      improper disclosure of Plaintiff's and Class Members' Private Information was a known risk to

      Defendant, and thus Defendant was on notice that failing to take steps necessary to secure the

      Private Information from those risks left that property in a dangerous condition.

             8.      In. addition, Defendant and its employees failed to properly monitor the computer

      network. and systems that housed the Private Information. Had Defendant properly monitored its

      property, it would have discovered the intrusion sooner.

             9.      Plaintiffs and Class Members' identities are now at increased risk of identity theft

      because of Defendant's negligent conduct since the Private Information that Defendant collected

      and maintained is now in the hands of data thieves.

              10.    Armed with the Private Information accessed in the Data Breach, data thieves can

      commit a variety of crimes including, e.g., opening new financial accounts in Class Members'

      names, taking out loans in Class Members' names, using Class Members'names to obtain medical

      services, using Class Members' health information to target other phishing and hacking intrusions

      based on their individual health needs, using Class Members' information to obtain government

      benefits, filing fraudulent tax returns using Class Members' information, obtaining driver's

      licenses in Class Members' names but with another person's photograph, and giving false

      information to police during an arrest.

             1 1.    As a result of the Data Breach, Plaintiff and Class Members have been exposed to

      a heightened and imminent risk of fraud and identity theft. Plaintiff and Class Members must now

      and in the future closely monitor their financial accounts to guard against identity theft.

                                                        3
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 11 of 61




              12.     Plaintiff and Class Members may also incur out ofpocket costs for, e.g., purchasing

      credit monitoring services, credit freezes, credit reports, or other protective measures to deter and

      detect identity theft.

              13.     Plaintiff seeks to remedy these harms on behalf of herself and all similarly situated

      individuals whose Private Information was accessed during the Data Breach..

              14.     Plaintiff seeks remedies including, but not limited to, compensatory damages,

      reimbursement of out-of-pocket. costs, and injunctive relief including improvements to

      MEDNAX's data security systems, future annual audits, and adequate credit monitoring services

      funded by Defendant.

                                                   PARTIES

              15.     Plaintiff Kash.ari Davis is, and at all times mentioned herein, was, an individual

      citizen of the State of North Carolina residing in the City of Charlotte. Plaintiff is a patient who

      received health care services from Defendant's affiliated physician practice groups. Plaintiff was

      sent and received a "Notice of Data Security Event" letter dated December 16, 2020, a copy of

      which is attached hereto as Exhibit A.

              16.    Defendant MEDNAX is a healthcare services provider with its principal place of

      business at 1301 Concord Terrace, Sunrise, FL 33323.

                                       JURISDICTION AND VENUE

             1.7.    The Court has subject matter jurisdiction over Plaintiff's claims under Florida Stat.

     § 26.012 and § 86.011. This Court has jurisdiction over this dispute because this complaint seeks

     damages in excess of$30,000.00 dollars, exclusive of interest and attorneys' fees.

             1.8.    Venue is proper in Browa.rd County pursuant to Florida Stat. § 47.011 and § 47.051

      because Defendant MEDNAX is headquartered and does business in this County, the cause of
                                              4
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 12 of 61




      action accrued in this county, and MEDNAX has an office for the transaction of its customary

      business in this county.

               19.      The Court has personal jurisdiction over Defendant because under Florida Stat. §

      48.193, Defendant personally or through its agents operated, conducted, engaged in, or carried on

      a business or business venture in Florida and/or had offices in Florida committed tortious acts in

      Florida, and because Defendant engaged in significant business. activity within Florida.

                                             DEFENDANT'S BUSINESS

               20.      Defendant MEDNAX is a national healthcare services partner and provider offering

      newborn, anesthesia, maternal-fetal, radiology and teleradiology, pediatric cardiology, and other

      pediatric subspecialty care services in 39 states and Puerto Rico)

               21.      In addition, Defendant operates a consulting services branch that provides

      administrative services and solutions to optimize performance, resources and capacity within

      hospitals and healthcare providers.2

               22.      In 2019,MEDNAX reported revenues of over $3.5 billion and had 4,327 physicians

      within its network.3

               23.     In the ordinary course of receiving treatment and health care services from

      MEDNAX,patients are required to provide sensitive personal and private information such as:

              • Names;

              • Dates of birth;

              • Social Security numbers;



        2019 Annual Report, Mednax Health Solutions Partner (2019), at 3. Available at https://rnednax.ges-
      weh.eornistatic-files/79b9289b-6117-41a9-93944 I b99e902169 (last visited Jan. 4, 2021).
      2 id at 7.
      3 Id at. Selected Highlights.

                                                              5
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 13 of 61




                 • Driver's license numbers;

                 • Tribal identification numbers;

                 • Financial account information;

                 • Payment card information;

                 • Medical histories;

                 • Treatment information;

                 • Medication or prescription. information;

                 • Beneficiary information;

                 • Provider information;

                 • Address, phone number, and email address, and;

                 • Health insurance information.

                  24.      On information and belief,.MEDNAX and its affiliated partners("Agents") provide

      each of their customers with a. HIPAA. compliant Notice of its Privacy Practices (the "Privacy

      Notice") in respect to how they handle customers' sensitive information.'

                 95.       The Privacy Notice provides, in relevant part, the following:

                          I. WHO WE ARE
                          This Notice of Privacy Practices ("Notice") describes the privacy
                          practices of MEDNAX Services, Inc., and its affiliated entities, its
                          physicians, nurses and other personnel("we" or "us"). It applies to
                          services furnished to you at all of the offices where we provide
                          services..

                              OUR PRIVACY OBLIGATIONS

                          We are required by law to maintain the privacy of your health
                          information ("Protected Health Information" or "PHI") and to
                          provide you with this Notice ofour legal duties and privacy practices

      4   See Notice ofPrivacy Practices, Mednax, httns:,'/I.vww.inednax.corn/notiee-of-pri vacv-practices!(last visited Jan.
      5,2021).
                                                                  6
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 14 of 61




                               with respect to your PHI. We are also obligated to notify you
                               following a breach of unsecured PHI. When we use or disclose
                               your PHI, we are required to abide by the terms of this Notice (or
                               other notice in effect at the time of the use or disclosure).

                 Id. (emphasis added).


                 2.6.          Thus, because of the highly sensitive and personal nature of the information

      MEDNAX acquires and stores with respect to its patients, MEDNAX promises in its Privacy

      Notice to, among other things, maintain the privacy of patients' health information?

                 27.           As a condition of receiving medical care and treatment at Defendant's Agents'

      facilities, Defendant requires that its patients entrust it with highly sensitive personal information.

                 28.           By obtaining, collecting, using, and deriving a benefit from Plaintiff' and Class

      Members' Private Information, Defendant assumed legal and equitable duties and knew or should

      have known that it was responsible for protecting Plaintiff's and Class Members' Private

      Information from disclosure.

                29.            Plaintiff and the Class Members have taken reasonable steps to maintain the

      con fidentiality of their Private Information.

                30.            Plaintiff and the Class Members relied on Defendant to keep their Private

      Information confidential and securely maintained, to use this information for business and health

      purposes only, and to make only authorized disclosures of this information.

                                       THE CYBERATTACK AND DATA BREACTI

                31..           On or around June 19,2020, MEDNAX became aware ofsuspicious activity related

      to "certain Microsoft Office 360-hosted MEDNAX business email accounts[y6


      5 id
      6 Seg.' htcps://oa   ea.covisysteiniffles/Attae hme.n t%20-%20CA%20Todividual%2ON
                           .                                                              ee%2°Letters,pdf(last visited
      Jan 5,2021).
                                                                7
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 15 of 61




                      .MEDNAX launched an investigation into this suspicious activity and determined

      that certain employees improperly opened or handled email, or email attachments that were part of

      a phishing scheme.

                33.     Upon information and belief, the phishing cyberattack was targeted at Defendant,

      due to its status as a. healthcare entity that collects, creates, and maintains both PII and PHI.

                34.    Upon information and belief, the targeted phishing cyberattack was expressly

      designed to gain access to private and confidential data, including (among other things) the PII

      and PHI of patients like Plaintiff and the Class Members.

                35.    Because of this targeted phishing attack, data thieves were able to gain access to

      the employees' email accounts and subsequently access the protected Private Information of many

      MEDN.A.X clients and patients.

                36.    Further, MEDNAX's investigation also uncovered that the unauthorized intrusion

      and access occurred between June 17, 2020 and June 22, 2020.7

                37.    The email accounts and messages contained therein affected by this incident

      contained some combination of the following information: patient names, dates of birth, contact

      information, healthcare and medical information, insurance information, social security numbers,

      driver's license numbers, government identification numbers and/or financial account numbers.

                38.    The Private Information contained in the emails was not encrypted.

                39.    Plaintiff's Private Information was accessed and stolen in the Data Breach. Plaintiff

      further believes her stolen Private Information was subsequently sold on the Dark Web.

                40.   • Unsurprisingly, MEDNAX could not rule out that Private Information was viewed




      7   Id.
                                                        8
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 16 of 61




       or accessed in the Data Breach.8

                41.   MEDNAX informed impacted customers that they should take steps to "monitor

       and protect" their personal information, as well as that of their children.9

                42.   Further, MEDNAX offered impacted customers twelve months of identity

       monitoring services through Kroll.

                43.   The offer of identity monitoring services is an acknowledgment by MEDNAX:that

       the impacted customers are subject to an imminent threat of identity theft.

                44.   Despite discovering the Data Breach in June 2020 and acknowledging that data

       thieves likely accessed Plaintiffs and the Class Members' Private Information, MEDNAX did not

       begin to notify affected patients until December 16, 2020, nearly six months later.

                45.   MEDNAX had obligations created by HIPAA, contract, industry standards,

      common law, and representations made to Plaintiff and Class Members to keep their Private

      Information,confidential and to protect it from unauthorized access and disclosure.

                46.   Plaintiff and Class Members provided their Private information to MEDNAX.

      and/or its Agents with the reasonable expectation and mutual understanding that Defendant would

      comply with its obligations to keep such information confidential and secure from. unauthorized

      access.

                47.   MEDNAX's data security obligations were particularly important given the

      substantial increase in cyberattacks and/or data breaches in the healthcare industry preceding the

      date of the breach.

              48.     In light ofrecent high profile data breaches at other healthcare partner and provider



        Id
      9 ld
                                                        9
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 17 of 61




      companies, including, American Medical Collection Agency (25 million patients, March 2019),

      University of Washington Medicine (974,000 patients, December 2018), Florida Orthopedic

      Institute (640,000 patients, July 2020), Wolverine Solutions Group (600,000 patients, September

      2018), Oregon Department of Human. Services (645,000 patients, March 2019), Elite Emergency

      Physicians (550,000 patients, June 2020), Magellan Health (365,000 patients, April 2020), and

      BJC Health System (286,876 patients, March 2020), MEDNAX knew or should have known that

      its electronic records would be targeted by cybercriminals

              49.      Indeed, cyberattacks have become so notorious that the Federal Bureau of

      Investigation and U.S. Secret Service have issued a warning to potential targets, so they are aware

      of, and prepared for, a potential attack. As one report explained, lelntities like smaller

      municipalities and hospitals are attractive to ransomware criminals . . . because they often have

      lesser IT defenses and a high incentive to regain access to their data quickly."°

              50.      Therefore, the increase in such attacks, and attendant risk of future attacks, was

      widely known to the public and to anyone in MEDNAX's industry, including Defendant.

                 .     Phishing attacks of the type that the unauthorized persons used to gain access to

      Defendant's employee email accounts are among the oldest, most common,and well-known form

      of cyberattacks.

              52.        According to Verizon, over 90% of all cybersecurity attacks that result in a data

      breach start with a phi.shing attack."

              53.      "Phishing is a cyber-attack that uses disguised email as, a weapon. The goat is to




     '° FBI, Secret Service Warn ofTargeted, Law360(Nov. 18, 2019),kacps://www.law360.comiartic1es11.2209741fbi-
     seere1-service-warn-of-tarereted-ransornware (last visited Jan. 5, 2021).
         Verizon Says Phishing Drives 90% of Cybersecurity Breaches, Graphus (Jan. 21, 2020),
      littps://www.gtaphus.ailverizon-says-phishing-still-drives-90-of-cybersecurity-breaches!(last visited Jan. 5, 2021).
                                                               10
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 18 of 61




      trick the email recipient into believing that the message is something they want or need — a request

      from their bank, for instance, or a note from someone in their company — and to click a. link or

      download an attachment."12 The fake link will typically mimic a familiar website and require the

      input of credentials. Once inputted, the credentials are then used to gain unauthorized access into

      a system. "It's one of the oldest types of cyber-attacks, dating back to the 1990s" and one that

      every organization with an internet presence is aware.13 It remains the "simplest kind of

      cyberattack and, at the same time, the most. dangerous and effective."I4

                 54.      Phishing attacks are generally preventable with the implementation of a variety of

      proactive measures such as purchasing and using some sort of commonly available anti-malware

      security software(such as the ubiquitous Malwarebites). Most cybersecurity tools have the ability

      to detect when a link or an. attachment is not what it seems."

                 55.      Other proactive measures include sandboxing inbound e-mail (i.e., an automated

      process that segregates e-mail with attachments and links to an isolated test environment, or a

      "sandbox," wherein a suspicious file or UR.L may be executed safely), inspecting and analyzing

      web traffic, penetration testing (which can be used to test an organization's security policy, its

      adherence to compliance requirements, its employees' security awareness and the organization's

      ability to identify and respond to security incidents), and employee education,just to name some

      ofthe well-known tools and techniques to prevent phishing attacks.




          Josh Fruhlinger,, What is Phishing? How This Cyber-Attack Works and How to Prevent It, CSO Online (Sept. 4,
      2020),        https://www.esoonline.comlarticle/2117843/what4s-phishing-how-this-cyber-attack-works-and-how-to-
      prevent-it.html (last visited Jan. 5, 2021).
      1.3 Id.

      14   What is Phishing?, Malwarebytes, https://www.malwarebytes.com/phishing/ (last visited Jan. 5,202.1).
      I 5 Id.

                                                                11
     Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 19 of 61

I.




                                            Defendant Fails to Comply with FTC Guidelines

                    56.      The Federal Trade Commission ("FTC") has promulgated numerous guides for

           businesses which highlight the importance of implementing reasonable data security practices.

           According to the FTC, the need for data security should be factored into all business decision-

           making.

                    57.      In 2016,the FTC updated its publication,Protecting Personal Information: A Guide

           for Business, which,established cyber-security guidelines for businesses. The guidelines note that

           businesses should protect the personal customer information that they keep; properly dispose of

           personal information that is DO longer needed; encrypt information stored on computer networks;

           understand their network's vulnerabilities; and implement policies to correct any security

           problems.I6 The guidelines also recommend that businesses use an intrusion detection system to

           expose a breach as soon as it occurs; monitor all incoming traffic for activity indicating someone

           is attempting to hack the system; watch for large amounts of data being transmitted from the

           system; and have a response plan ready in the event of a breach.'"

                    58.      The FTC further recommends that companies not maintain PII longer than is

           needed for authorization of a transaction;limit access to sensitive data; require complex passwords

           to be used on networks; use industry-tested methods for security; monitor for suspicious activity

           on the network; and veri.fy that third-party service providers have implemented reasonable security

           measures.

                    59.      The FTC has brought enforcement actions against businesses for failing to protect




            • Protecting Personal Information: A Guide.for Business,Federal Trade Commission (2016). Available at
           littos://)A,ww.ltc.gov/system/hles!docul ents/p1a i n-languaeelpdF-0136 prot tine-personal-bilbrination.bdl(last
           visited Jan. 5, 2021).
            7 1d.
                                                                    12
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 20 of 61




      customer data adequately and reasonably, treating the failure to employ reasonable and appropriate

      measures to protect against unauthorized access to confidential consumer data as an unfair act or

      practice prohibited by Section 5 of the Federal Trade Commission Act("FTCA"), 15 U.S.C. § 45.

      Orders resulting from these actions further clarify the measures businesses must take to meet their

      data security obligations.

              60.     These FTC enforcement actions include actions against healthcare providers like

      Defendant. See, e.g., In the Matter ofLabma, Inc., A Corp, 2016-2 Trade Cas.(CCH)11 79708,

      2016 WL 4128215, at *32(MSNET July 28, 2016)("[T]he Commission concludes that LabMD's

      data security practices were unreasonable and constitute an unfair act or practice in violation of

      Section 5 ofthe FTC Act.")

              61.     Defendant failed to properly implement basic data security practices. Defendant's

      failure to employ reasonable and appropriate measures to protect against unauthorized access to

      patient P11 and PHI constitutes an unfair act or practice prohibited by Section 5 of the FTC Act,

      15 U.S.C. § 45.

              62.     Defendant was at all times fully aware of its obligation to protect the PH and PHI

      of its patients. Defe.ndant was also aware of the significant repercussions that would result from

      its failure to do so.

                                   Defendant Fails to Comply with Industry Standards

              63.     As shown above, experts studying cyber security routinely identify healthcare

      providers as being particularly vulnerable to cyberattacks because of the value of the PII arid PHI

      which they collect and maintain.

             64.      Several best practices have been identified that a minimum should be implemented

      by healthcare providers like Defendant, including but not limited to: educating all employees;

                                                      13
    Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 21 of 61

•




          strong passwords; multi-layer security, including firewalls, anti-virus, and anti-malware software;

          encryption, making data unreadable without a key; multi-factor authentication; backup data; and

          limiting which employees can access sensitive data.

                 65.      A number of industry and national best practices have been published and should

          be used as a go-to resource when developing an institution's cybersecurity standards. The Center

          for Internet Security (CIS) released its Critical Security Controls, and all healthcare institutions

          are strongly advised to follow these actions. The CIS Benchmarks are the overwhelming option

          of choice for auditors worldwide when advising organizations on the adoption of a secure build

          standard for any governance and security initiative, including .PCI DSS, HIPAA, NIST 800-53,

          SOX,FISMA,ISO/TEC 27002, Graham Leach Bliley and ITIL."

                 66.      Other best cybersecurity practices that are standard in the healthcare industry

          include installing appropriate inalware detection software; monitoring and limiting the network

          ports; protecting web browsers and email management systems; setting up network systems such

          as firewalls, switches and routers; monitoring and protection of physical security systems;

          protection against any possible communication system.; and training staff regarding critical points.

                 67.      Upon information and belief, Defendant failed to meet the minimum standards of

         the following cybersecurity frameworks: the NIST Cybersecurity Framework Version 1.1

         (including without limitation PR.AC-1, PR.AC-3, PR.AC-4, .PR.AC-5, PR.AC-6, PR.AC-7,

         PR.AT-1, PR.DS-I, PR.DS-5, PR.PT-1., PR.PT-3, DE.CM-1, DE.CM-4, DE.CM-7, DE.CM-8,

         and R.S.00-2), and the Center for Internet Security's Critical Security Controls(CIS CSC), which

         are established standards in reasonable cybersecurity readiness.



         IS See CIS Benchmarks FAO,Center for Internet Security, https://www.cisecuytty.oreiris-benchmarks/cis-
         benchmarks-fag!,(last visited Jan. 5, 2021).
                                                               14
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 22 of 61




                    Defendant's Conduct Violates HIPAA and Evidences Its Insufficient Data Security

                  68.      HIPAA requires covered entities to protect against reasonably anticipated threats

      to the security ofsensitive patient health information.

                  69.      Covered entities must implement safeguards to ensure the confidentiality, integrity,

      and availability of PHI. Safeguards must include physical, technical, and administrative

      components.

                  70.      Title II of'HIPAA contains what are known as the Administrative Simplification

      provisions. 42 U.S.C. §§ 1301, et seq. These provisions require, among other things, that the

      Department of Health and Human Services ("HHS") create rules to streamline the standards for

      handling Pff like the data MEDNAX left unguarded. The .H.HS subsequently promulgated multiple

      regulations under authority ofthe Administrative Simplification provisions ofHIPAA. These rules

      include 45 C.F.R. § 164.306(a)(1-4); 45 C.F.R. § 164.3.1.2(a)(l); 45 C.F.R. § 164.308(a)(1)(0; 45

      C.F.R. § 164.308(a)(1)(ii)(D), and 45 C.F.R. § 164.530(b).

                 71.       Ph ish.ing attacks are also considered a breach under the HIPAA Rules because there

      is an access of PHI not permitted under the HLPAA Privacy Rule:

                           A breach under the HIPAA Rules is defined as, "...the acquisition,
                           access, use, or disclosure of PHI in a manner not permitted under
                           the [HIPAA Privacy Rule] which compromises the security or
                           privacy ofthe PHI." See 45 C.F.R. 164.4019

                 77.      IvIEDNAX's Data Breach resulted from a combination of insufficiencies that

      demonstrate they failed to comply with safeguards mandated by HIPAA regulations.

                                                  DEFENDANT'S BREACH

                 73.      lvIEDNAX breached its obligations to Plaintiff and Class Members and/or was


      19 See   https://onlinelibrary.wiley.comidoi/ful1/1 0.1 1 1 111475-6773.13203 (last visited July 12, 2020).
                                                                   15
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 23 of 61




      otherwise negligent and reckless because it failed to properl.y maintain and safeguard its computer

      systems and data. MEDNAX's unlawful conduct includes, but is not limited to, the following acts

      and/or omissions:

             a.      Failing to maintain an adequate data security system to reduce the risk of data

                     breaches and cyber-attacks;

             b.      Failing to adequately protect patients' Private Information;

             c.      Failing to properly monitor its own data security systems for existing intrusions;

             d.     Failing to ensure that its vendors with access to its computer systems and data

                    employed reasonable security procedures;

             e.     Failing to train its employees in the proper handling of emails containing PH and

                    PHI;

             f.     Failing to ensure the confidentiality and integrity of electronic PHI it created,

                    received, maintained, and/or transmitted, in violation of45 C.F.R. § 1.64.306(a)(1);

             g.     Failing to implement technical policies and procedures for electronic information

                    systems that maintain electronic PHI to allow access only to those persons or

                    software programs that have been granted access rights in violation of45 C.F.R. §

                    164.312(a)(1 );

             h.     Failing to implement policies and procedures to prevent, detect,contain,and correct

                    security violations in violation of45 C.F.R. § 164.308(a)(1)(i);

             i.     Failing to implement procedures to review records of information system activity

                    regularly, such as audit logs, access reports, and security incident tacking reports

                    in violation of45 C.F.R. § 164.308(a)(1)(ii)(D);



                                                      i6
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 24 of 61




             j.    Failing to protect against reasonably anticipated threats or hazards to the security

                   or integrity of electronic PHI in violation of45 C.F.R. § 164.306(a)(2);

             k.    Failing to protect against reasonably anticipated uses or disclosures of electronic

                   PHI that are not permitted under the privacy rules regarding individually

                   identifiable health information in violation of45 C.F.R. § 164.306(a)(3);

            1.     Failing to ensure compliance with HIPAA security standard rules by its workforces

                   in violation of45 C.F.R. § 164.306(a)(4);

             m.    Failing to train all members of its wo.rkforces effectively on the policies and

                   procedures regarding PHI as necessary and appropriate for the members of its

                   workforces to carry out their functions and to maintain security ofPHI., in violation

                   of45 C.F.R. § 164.530(b);

            n.     Failing to render the electronic PHI it maintained unusable, unreadable, or

                   indecipherable to unauthorized individuals, as it had not encrypted the electronic

                   PHI as specified in the HIPAA Security Rule by "the use of an algorithmic process

                   to transform data into a form in which there is a low probability of assigning

                   meaning without' use of a confidential process or key" (45 CFR § 164.304's

                   definition of"encryption");

            o,     Failing to comply with FTC guidelines for cybersecurity, in violation of Section 5

                   ofthe FTC Act, and;

            p.     Failing to adhere to industry standards for cybersecurity.

           • 74.   As the result of computer systems in dire need of security upgrading, inadequate

      procedures for handling emails containing viruses or other malignant computer code; and

     employees who opened files containing the virus or malignant code that perpetrated the

                                                    17
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 25 of 61




      cyberattack, MEDNAX negligently and unlawfully failed to safeguard Plaintiffs and Class

      Members' Private Information.

              75.      Accordingly, as outlined below,Plaintiffand Class Members now face an increased

      risk of fraud and identity theft. In addition, Plaintiff and the Class Members also lost the benefit

      ofthe bargain they made with MEDNAX.

                Cyberattacks and Data Breaches Put Consumers at an Increased Risk ofFraud and
                                             Identity Theft

              76.      Cyberattacks and data breaches at medical facilities like MEDNAX are especially

      problematic because of the increased risk of fraud and identity theft

              77.      The United States Government Accountability Office released a report in 2007

      regarding data breaches("GAO Report") in which it noted that victims of identity theft will face

      "substantial costs and time to repair the damage to their good name and credit record.."20

              78.     That is because any victim of a data breach is exposed to serious ramifications

      regardless of the nature of the data, indeed, the reason criminals steal personally identifiable

      information is to monetize it. They do this by selling the spoils of their cyberattacks on the black

      market to identity thieves who desire to extort and harass victims and take over victims' identities

      in order to engage in illegal financial transactions under the victims' names. Because a person's

      identity is akin to a puzzle,the more accurate pieces ofdata an identity thief obtains about a person,

      the easier it is for the thiefto take on the victim's identity, or otherwise harass or track the victim.

      For example, armed with just a name and date of birth, a data thief can utilize a hacking technique

      referred to as "social engineering" to obtain even more information about a victim's identity, such




      2"See U.S. Gov. Accounting Office, GA0-07-737,Personal information: Data Breaches Are Frequent, but Evidence
      of Resulting Identity Theft Is Limited; However, the Full Extent Is Unknown (2007). Available at
       lutps://www.gao.govinew.iternsid07737.pdf(last visited Jan. 5, 2021).
                                                           18
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 26 of 61




      as a person's login,credentials or Social Security number. Social engineering is a form of hacking

      whereby a data thief uses previously acquired information to manipulate individuals into

      disclosing additional confidential or personal information through means such as spam phone calls

      and text messages or phishing emails.

               79.      The FTC recommends that identity theft victims take several steps to protect their

      personal and financial information after a data breach, including contacting one of the credit

      bureaus to place a fraud alert (consider an extended fraud alert that lasts for 7 years if someone

      steals their identity), reviewing their credit. reports, contacting companies to remove fraudulent

      charges from their accounts, placing a credit freeze on. their credit, and correcting their credit

      reports.21

               80.      Identity thieves use stolen personal information such. as Social Security numbers

      for a variety ofcrimes, including credit card fraud, phone or utilities fraud, and bank/finance fraud.

               81.      Identity thieves can also use Social Security numbers to obtain a driver's license or

      official identification card in the victim's name but with the thief's picture; use the victim's name

      and Social Security number to obtain government benefits; Or file a fraudulent tax return using the

      victim's information. In addition, identity thieves may obtain a job using the victim's Social

      Security number,rent a house or receive medical services in the victim's name,and may even give

      the victim's personal information to police during an arrest resulting in an arrest warrant being

      issued in the victim's name.

               82.      A study by Identity Theft Resource Center shows the multitude of harms caused by

      fraudulent use of personal and financial information:22


      2'See Identio:Theft.gov, Federal. Trade Commission, Intps://www.identitytheit...gpv/Stem (last visited January 5,
      2021),
       22 See Jason Steele, Credit Card and ID Theft Statistics, CreditCards.com (Oct. 23, 2020)
                                                               19
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 27 of 61




                           Americans expenses/disruptions as a result of
                               criminal activitg in their name 12o16j
                         I hod to request government assistance r.r•-•'-'
                                                                        7"       '-'"*". 29.5%
                                               I hod to borrow {DONN                                      80,7%
                     Hod to use my savings to pay for expenses                                32
                                   Couldn't(WIN for a home 10011                         •i
                                  iOSt my home/place of residence                         al%
                                          I couldn't core for my family                       34,4%
                     Hod to reig on family/friends for assistance
                                                                                         µ
                          Lost out on on employment opportunity                                    443%

                                          Lost time away from school             19.7%
                                      Missed time away from work ,                                    !553%
                                      Was generally inconvenienced                   •
                                                                 Other 11          23%
                                                        None of these 1 3.3%
                                                                      0%    10%. 20% 30% 40% 50% 60% 70% 80%
           304vce;kftntuf Then fkzoincr                                                                    Oirdtb=ards-can



               83.        Moreover,theft ofPrivate Information is also gravely serious. PIT/PHI is a valuable

      property right.23

               84.        Its value is axiomatic, considering the value of"big data" in corporate America and

      the fact that the consequences of cyber thefts include heavy prison sentences. Even this obvious

      risk to reward analysis illustrates beyond doubt that Private Information has considerable market

      value.

               85.        Theft of PHI, in particular, is gravely serious: "[a] thief may use your name or

      health insurance numbers to sec a doctor, get prescription drugs, file claims with your insurance




      litips://ww w.cred ite.a rd s.coinicre dit-card-ne wsicred it-c rd-sec rity-i d-th   d-statistics-1276.04.
      23 See, e.g., John T. Soma,et al. Corporate Privacy Trend: The "Value" ofPersonally Identifiable Information
     ('RI!)Equals the "Value" ofFinancial Assets, 15 Rich. J.L. & Tech. II, at *3-4(2009)("PIT, which companies
      obtain at little cost, has quantifiable value that is rapidly reaching a level comparable to the value of traditional
      financial assets.")(citations omitted).
                                                                       20
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 28 of 61




      provider, or get other carp. If the thief's health information is mixed with yours, your treatment,

      insurance and payment records, and credit report may be affected."24

              86.     Drug manufacturers, medical device manufacturers. pharmacies, hospitals and

      other healthcare service providers often purchase PIE/PHI on the black market for the purpose of

      target marketing their products and services to the physical maladies of the data breach victims

      themselves. Insurance companies purchase and use wrongfully disclosed PHI to adjust their

      insureds' medical insurance premiums.

             87.      It must also be noted there may be a substantial time lag — measured in years --

      between when harm occurs and when it is discovered, and also between when Private Information

      and/or financial information is stolen and when it is used.

             88.      According to the U.S. Government Accountability Office, which conducted a study

      regarding data breaches:

                     ['Jaw enforcement officials tol.d us that in some cases, stolen data
                      may be held for up to a year or more before being used to commit
                      identity theft. Further, once stolen data have been sold or posted on
                      the Web, fraudulent use of that information may continue for years.
                      As a result, studies that attempt to measure the harm resulting from
                      data breaches cannot necessarily rule out all future harm.

     See GAO Report, at p. 29.

             89.      Private Information is such a valuable commodity to identity thieves that once the

     information, has been compromised, criminals often trade the information on the "cyber'black-

     market" for years.

             90.      There is a strong probability that entire batches of stolen information have. been

     dumped on the'black market and are yet to be dumped on the black market, meaning Plaintiff and


     24
       See Federal Trade Commission, Medical Identily Theft,11up://www.consumerfte.goiartieles/0.1.7 t-rne.dical-
     identitv-theft (last visited Jan. 5, 2021).
                                                            21
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 29 of 61




      Class Members are at an increased risk offraud and identity theft for many years into the future.

               91..     Thus, Plaintiff and Class Members must vigilantly monitor their financial and

      medical accounts for many years to come.

               92.      Sensitive Private information can sell for as much as $363 per record according to

      the Infosec Institute.' PH is particularly valuable because criminals can. use it to target victims

      with frauds and scams. Once PII is stolen,fraudulent use ofthat information and damage to victims

      may continue for years.

               93.      For example, the Social Security Administration, has warned that identity thieves

      can use an individual's Social Security number to apply for additional credit lines.26 Such fraud

      may go undetected until debt collection calls commence months, or even years, later. Stolen Social

      Security Numbers also make it possible for thieves to file fraudulent tax returns, file for

      unemployment benefits, or apply for a job using a false identity.27 Each of these fraudulent

      activities is difficult to detect. An individual may not know that his or her Social Security Number

      was used to file for unemployment benefits until law enforcement notifies the individual's

      employer of the suspected fraud. Fraudulent tax returns are typically discovered only when an

      individual's authentic tax return is rejected.

               94.     Moreover, it is not an easy task to change or cancel a stolen Social Security number.

      An individual cannot obtain a new Social Security number without significant paperwork and

      evidence of actual misuse. Even then, a new Social Security number may not be effective, as "[t]he

      credit bureaus and banks are able to link the new number very quickly to the old number,so all of



      25 See  Ashiq Ja, Hackers Se/lung Healthcare Data in he Black Market,InfoSec (July 27, 2015),
      httos:firesources.infosecinstitutc.comitonicihackers-sellina-hcalthcare-data-in-the-black-marketi.
        Identity Theft and Your Social Security Number, Social Security Administration (2018) at I. Available at'
      littns./Amw.ssa.govipubs/F,N-05-10064.ndf(last visited Jan. 5, 2021).
      27 Id at 4.

                                                              22
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 30 of 61




      that old bad information is quickly inherited into the new Social Security number."28

                95.     This data, as one would expect, demands a much higher price on the black market.

      Martin Walter, senior director at cybersecurity firm 'RedSeal, explained,"[c]ompared to credit card

      information, personally identifiable information and Social Security Numbers are worth more than

           Ox on the black market."29

                96.     Medical information is especially valuable to identity thieves.

                97.     According to account monitoring company LogDog, coveted Social Security

      numbers were selling on the dark web forjust $1 in 2016 — the same as a Facebook account.30 That

      pales in comparison with the asking price for medical data, which was selling for $50 and up.31

                98.     Because of the value of its collected and stored data, the medical industry has

      experienced disproportionally higher numbers of data theft events than other industries.

                99.     For this reason, MEDNAX knew or should have known about these dangers and

      strengthened its data and email handling systems accordingly. MEDNAX was put on notice of the

      substantial and foreseeable risk of harm from a data breach, yet it failed to properly prepare for

      that risk..

                                         Plaintiffs and Class Members'Damages

                 100.   To date, Defendant has done absolutely nothing to provide Plaintiff and the Class



      28    Brian Naylor, Victims of Social Security Number Thefi Find It Hard to Bounce Back, NPR (Feb. 9, 2015),
      http://www.nprom12015/02/09/384875839fdata-sto1en-bv-anthem-s-backers-has-millions-worrving-about-ideutity-
      theft.
      29 Tim Greene, Anthem Hack: Personal Data Stolen Sells for 10x Price of Stolen Credit Card Numbers, Computer
      World (Feb. 6, 2015), h ttn://w ww.i tworld.comtarticle/2880960/tmthem-hack-nersonal-data-stolen-sells-for- tOx-
      price-of-stolen-credit-card-numbers.html.
      3° See Omri Toppol, Email Security: How You Are Doing It Wrong & Paying Too Much, LogDog (Feb. 14,2016),
      https://gct logdou.coni/blogdoglemail-seeutitv-vou-are-doing-it-verongl.
      3) Lisa Vaas, Ransomware Attacks Paralyze, and Sometimes Crush, Hospitals, Naked Security (Oct. 3, 2019),
          ttps:an akedsecurit,soplios.comf20 19/1 0/03/ranso ware-attacks-paralvze-and-someti mes-c -
      I I ospitalslif-content,

                                                            23
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 31 of 61




      Members with relief for the damages they have suffered as a result of the Cyber-Attack and Data

      Breach. The identity monitoring offered by MEDNAX is wholly inadequate as the services are

      only offered for 12 months and it places the burden squarely on. Plaintiff and Class Members by

      requiring them to expend time signing up for that service, as opposed to automatically enrolling

      all victims of this cybercrime.

              101.    Plaintiffand Class Members have been damaged by the compromise oftheir Private

      Information in. the Data Breach.

              102.    After the Data Breach. occurred, Plaintiff Davis received a substantial amount of

      scam phone calls which appeared to be placed with the intent to obtain personal information to

      commit identity theft by way of a social engineering attack.

              103.    Plaintiff's PII and PHI was compromised as a direct and proximate result of the

      Data Breach.

              1.04.   As a direct and proximate result of Defendant's conduct, Plaintiff and Class

      Members have been placed.at an imminent, immediate,and continuing increased risk ofharm from

      fraud and identity theft.

              105.    As a direct and proximate .result of Defendant's conduct, Plaintiff and Class

      Members have been forced to expend time dealing with the effects of the Data Breach.

              106.    Plaintiff and Class Members face substantial risk ofout-of-pocket fraud losses such

      as loans opened in their names,medical services billed in their names, tax. return fraud, utility bills

      opened in their names, credit card fraud, and similar identity theft.

              107... Plaintiff and Class Members face substantial risk of - being targeted for future

      phishing, data intrusion, and other illegal schemes based on their Private Information as potential

      fraudsters could use that information,to target such schemes more effectively to Plaintiff and Class

                                                       24
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 32 of 61




      Members.

               108.    Plaintiff and Class Members may also incur out-of-pocket costs for protective

      measures such as credit monitoring fees, credit report fees, credit freeze fees, and similar costs

      directly or indirectly related to the Data Breach.

               109.    Plaintiff and Class Members also suffered a loss of value of their Private

      Information when it was acquired by cyber thieves in the Data Breach. Numerous courts have

      recognized the propriety of loss of value damages in related cases.

               1 10.   Plaintiff and Class Members were also damaged via benefit-of-the-bargain

      damages. Plaintiff and. Class Members overpaid for a service that was intended to be accompanied

      by adequate data security but was not. Part of the price Plaintiff and Class Members paid to

      Defendant was intended to be used by Defendant to fund adequate security of ME.DNAX's

      computer property and protect Plaintiff's and Class Members' Private Information. Thus, Plaintiff

      and the Class Members did n.ot get what they paid for.

               1 11.   Plaintiff and Class Members have spent and will continue to spend significant

      amounts of time to monitor their financial and medical accounts and records for misuse. Indeed,

      Defendant's own notice ofdata breach provides instructions to Plaintiff and Class Members about

      all the time that they will need to spend monitor their own accounts, or to establish a "security

      freeze" on their credit report.'

               1 12.   Plaintiff and Class Members have suffered or will suffer actual injury as a direct

      result ofthe Data Breach. Many victims suffered ascertainable losses in the form of out-of-pocket

      expenses and the value of their time reasonably incurred to remedy or mitigate the effects of the



      32 SeeNotice ofData Security Event, MEDNAX(Dec. 16, 2020), littps://nag.ca.eovisystem/files/A ttachment%20-
      %2OCA%201ndividual%20Notice%201.,etters.pdf.
                                                           25
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 33 of 61




      Data Breach relating to:

              a.     Finding fraudulent charges;

              b.     Canceling and reissuing credit and debit cards;

              c.     Purchasing credit monitoring and identity theft prevention;

              d.     Addressing their inability to withdraw funds linked to compromised accounts;

              e.     Taking trips to banks and waiting in line to obtain funds held in limited accounts;

             f.      Placing "freezes" and "alerts" with credit reporting agencies;

              a      Spending time on the phone with or at a financial institution to dispute fraudulent

                     charges;

              h.     Contacting financial institutions and closing or modifying financial accounts;

              i.     Resetting automatic billing and payment instructions from compromised credit and

                     debit cards to new ones;

             j.      Paying late fees and declined payment fees imposed as a result of failed automatic

                     payments that were tied to compromised cards that, had to be cancelled, and;

             k.      Closely reviewing and monitoring Social Security Number, medical insurance

                     accounts, bank accounts, and credit reports for unauthorized activity for years to

                     come.

             11.3.   Moreover, Plaintiff and Class Members have an interest in ensuring that their

      Private information, which is believed to remain in the possession of Defendant, is protected from

      further breaches by the implementation of security measures and safeguards, including but not

      limited, to, making sure that the storage of data or documents containing personal and financial '-

      information is not accessible online, that access to such data is password-protected, and that such

      data is properly encrypted.

                                                      26
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 34 of 61




              114.    Further, as a result of MEDNAX's conduct,Plaintiff and Class Members are forced

      to live with the anxiety that their Private Information—which contains the most intimate details

      about a person's life, including what ailments they suffer, whether Physical or mental—may be

      disclosed to the entire world, thereby subjecting them to embarrassment and depriving them of any .

      right to privacy whatsoever.

              115.    As a direct and proximate result of MEDN.AX's actions and inactions, Plaintiff and

      Class Members have suffered a loss of privacy and are at an imminent and increased risk offuture

      harm.

                              CLASS _REPRESENTATION All

              1 16.   Pursuant to Florida Rule of Civil Procedure 1.220, Plaintiff seeks certification of

      the following classes of persons defined as follows:

              National Class: All persons MEDNAX identified as being among those
              individuals impacted by the Data Breach, including all who were sent a notice of
              the Data Breach.

              North Carolina Sub-Class: All persons residing in the State of North Carolina
              MEDNAX identified as being among those individuals impacted by the Data
              Breach, including all who were sent a notice ofthe Data Breach.

      Excluded from the Classes are any judges presiding over this matter and court personnel assigned

      to this case.

              1 17.   Nurnerosity: The Class Members are so numerous that joinder of all members is

      impracticable. Though the exact number and identities ofClass Members are unknown at this time,

      the Classes reportedly include approximately 1,290,670 people. The identities of Class Members

      are ascertainable through MEDNAX's records, Class Members' records, publication, notice, self-

      identification, and other means.

              1 18.   Commonality. There are questions of law and.fact common to the Classes, which
                                                   27
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 35 of 61




      predominate over any questions affecting only individual Class Members. These common

      questions of law and fact include, without limitation:

             a.      Whether MEDNAX unlawfully used, maintained, lost, or disclosed

                     Plaintiff's and Class Members' Private Information.;

             b.      Whether MEDNAX failed to implement and maintain reasonable security

                     procedures and practices appropriate to the nature and scope of the

                     information compromised in the Cyber-Attack and Data Breach;

             c.      Whether MEDNAX's data security systems prior to and during the Cyber-

                     Attack and Data Breach complied with applicable data security laws and

                     regulations, e.g.; HIPAA;

             d.      Whether MEDNAX's data security systems prior to and during the Data

                    Breach were consistent with industry standards;

             e.      Whether MEDNAX owed a duty to Class Members to safeguard their

                    Private Information;

             f.      Whether MEDNAX breached its duty to Class Members to safeguard their

                    Private Information;

             g.     Whether computer hackers Obtained Class Members' Private Information

                    in the Data Breach;

             h.     Whether MEDNAX knew or should have . known that its data security

                    systems and monitoriug processes were deficient;

             i.     Whether MEDNAX owed a duty to provide Plaintiff and Class Members

                    notice of this Data Breach, and whether Defendant breached that duty to

                    provide timely notice;

                                                     28
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 36 of 61




              j.      Whether Plaintiff and Class Members suffered legally cognizable damages

                      as a result of MEDNAX's misconduct;

              k.      Whether MEDNAX's conduct was negligent;

              1.      Whether MEDNAX's conduct violated federal law;

              m.      Whether.MEDNAX's conduct violated state law;

              n.      Whether Plaintiff and Class Members are entitled to damages, civil

                      penalties, nominal damages, and/or injunctive relief.

              1 19.   Common sources of evidence may also be used to demonstrate MEDNAX's

      unlawful conduct on a class-wide basis, including, but not limited to, documents and testimony

      about its data and cybersecurity measures (or lack thereof); testing and other methods that can

      prove MEDNAX's data and cybersecurity systems have been or remain inadequate; documents

      and testimony about the source, cause, and extent of the Data Breach; an.d documents and

      testimony about any remedial efforts undertaken as a result of the Data Breach.

              120.    Typicality. Plaintiff's claims are typical of the claims of the respective Class she

      seeks to represent, in that the named Plaintiff and all members of the proposed Class have suffered

      similar injuries as a result of the same practices alleged herein. Plaintiff has no interests adverse to

      the interests of the other members of the Class.

              121.    Adequacy of Representation. Plaintiff will fairly and adequately represent and

      protect the interests ofthe Members ofthe Class. Plaintiff's Counsel is competent and experienced

      in litigating Class actions, including data privacy litigation of this kind.

              122.    The Class also satisfies the criteria for certification under Florida Rule of Civil

      Procedure 1.220(b). Among other things,Plaintiff avers that the prosecution of separate actions by

      the individual members of the proposed Class would create a risk of inconsistent or varying

                                                         29
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 37 of 61




      adjudication which would .establish incompatible standards of conduct for MEDNAX; that the

      prosecution of separate actions by individual class members would create a risk of adjudications

      with respect to them which would, as a practical matter, be dispositive of the interests of other

      class members not parties to the adjudications, or substantially impair or impede their ability to

      protect their interests; that MEDNAX has acted or refused to act on grounds that apply generally

      to the proposed Class, thereby making final injunctive relief or declaratory relief described. herein

      appropriate with respect to the proposed Class as a whole; that questions of law or fact Common

      to the Class predominate over any questions affecting only individual members and that class

      action treatment is superior to other available methods for the fair and efficient adjudication of the

      controversy which is the subject of this action. Plaintiff further states that the interests ofjudicial

      econom.y will be served by concentrating litigation concerning these claims in this Court, and that

      the management of the Class will not be difficult.

              123.   Plaintiff and other members of the Class have suffered injury, harm, and damages

      as a result of.MEDNAX's unlawful and wrongful conduct. Absent a class action, MEDNAX will

      continue to maintain Class Members'Personalinformation that could be subject to future breaches

      due to lax or non-existent eybeisecurity measures, and such unlawful and improper conduct should

     - not go remedied. Absent a class action, the members of the Class will not be able to effectively

      litigate these claims and will suffer further harm and losses, as MEDNAX will be allowed to

      continue such conduct with impunity and benefit from its unlawful conduct.

              124.   MEDNAX has acted on grounds that apply generally to the Classes as a whole, so

      that Class certification,injunctive relief, and corresponding declaratory relief are appropriate On a

      Class-wide basis.

             125.    Certification is appropriate because such claims present only particular, common

                                                       30
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 38 of 61




      issues, the resolution of which would advance the disposition of this matter and the parties'

      interests therein. Such particular issues include, but are not limited to:

              a.     Whether MEDNAX owed a legal duty to Plaintiff and the Classes to exercise due

                     care in collecting, storing, and safeguarding their Private Information;

              b.      Whether MEDNAX's security measures to protect their data systems were

                     reasonable in light of best practices recommended by data security experts;

              c.     Whether MEDNAX's failure to institute adequate protective security measures

                     amounted to negligence;

              d.     Whether MEDNAX failed to take commercially reasonable steps to safeguard

                     consumer Private Information; and

              e.     Whether adherence to FTC data security recommendations, and measures

                     recommended by data security experts would have reasonably prevented the data

                     breach.

              126.   Finally, all members of the proposed Classes are readily ascertainable. MEDNAX

      has access to Class Members' names and addresses affected by the Data Breach. Class Members

      have already been preliminarily identified and sent notice of the Data Breach by MEDNAX.

                                           CLAIMS FOR RELIEF

                                               COUNT 1
                                            NEGLIGENCE
                                 (On Behalf of Plaintiff and the Classes)

             127.    Plaintiff repeats and re-alleges each and every factual allegation contained in

      paragraphs 1-126 as if fully set forth herein. Plaintiff brings this claim individually and on behalf

      of the Class Members.

             128.    In order to receive medical treatments and services, MEDNAX and/or its Agents
                                                     31
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 39 of 61




      required Plaintiff and Class Members to submit non-public Private Information, such as PII and

      PHI.

              129.   Plaintiff and Class Members entrusted their Private Information to .M.EDNAX.

      and/or its Agents with the understanding that MEDNAX would safeguard their information.

              130.   By collecting and storing this data in its computer property, and sharing it and using

      it for commercial gain, Defendant had a duty of care to use. reasonable means to secure and

      safeguard its computer property—and Class Members' Private Information held within it—to

      prevent disclosure of the information, and to safeguard the information from theft. Defendant's

      duty included a responsibility to implement processes by which they could detect a breach of its

      security systems in a reasonably expeditious period of time and to give prompt notice to those

      affected in the case of a data breach.

              131.   Defendant owed a duty of care to Plaintiff and Class Members to provide data

      security consistent with industry standards and other requirements discussed herein, and to ensure

      that its systems and networks, and the personnel responsible for them, adequately protected the

      Private Information.

             132.    Defendant's duty of care to use reasonable security m easures arose as a result of

      the special relationship that existed between Defendant and its client patients, which is recognized

      by laws and regulations including but not limited to HIPAA, as well as common law. Defendant

      was in a position to ensure that its systems were sufficient to protect against the foreseeable risk

      of harm to Class Members from a data breach.      -

             133.    Defendant's duty to use reasonable security measures under HIPAA required

      Defendant to "reasonably protect" confidential data from "any intentional or unintentional use or

      disclosure" and to "have in place appropriate administrative, technical, and physical safeguards to

                                                      32
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 40 of 61




      protect the privacy of protected health information." 45 C.F.R. § 164.530(c)(1).

             134.     Some or all of the medical information at issue in this case constitutes "protected

      health information" within the meaning of H.1PAA.

             135.    In addition, Defendant had a duty to employ reasonable security measures under

      Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45, which prohibits "unfair . . .

      practices in or affecting commerce," including, as interpreted and enforced by the FTC,the unfair

      practice offailing to use reasonable measures to protect confidential data.

             1 36.   Defendant's duty to use reasonable care in protecting confidential data arose not

      only as a result of the statutes and regulations described above, but also because Defendant is

      bound by industry standards to protect confidential Private Information.

             1 37.   Defendant breached its duties, and thus was negligent, by failing to use reasonable

      measures to protect Class Members' Private Information. The specific negligent acts and

      omissions committed by Defendant include, but are not limited to, the following:

                     .a.     Failing to adopt, implement, and maintain adequate security measures to

                             safeguard Class Members' Private Information;

                     b.      Failing to adequately monitor the security of its networks and systems:

                     c.      Failure to periodically ensure that its network system had plans in place to

                             maintain reasonable data security safeguards;

                     d.      Failing to adequately train its employees to recognize and contain phishing

                             attacks;

                     .e.     Allowing .unauthorized access to Class Members' Private Information;

                     f.      Failing to detect in a timely manner that Class Members'Private Information

                             had been compromised;

                                                      33
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 41 of 61




                      g.      Failing to timely notify Class Members about the Cyber-Attack regarding

                              what type of Private Information had been compromised so that they could

                              take appropriate steps to mitigate the potential for identity theft and other

                              damages; and

                      h.      Failing to have mitigation and back-up plans in place in the event ofa cyber-

                              attack and data breach.

              138.    It was foreseeable that Defendant's failure to use reasonable measures to protect

      Class Members' Private Information would result in injury to Class Members. Further, the breach

      of security was reasonably foreseeable given the known high frequency of cyberattacks and data

      breaches in the medical industry.

             139.     It was therefore foreseeable that the failure to adequately safeguard.Class Members'

      Private information would resul.t in one or more types of injuries to Class Members.

             140.     Plaintiff and Class Members are entitled to compensatory and consequential

      damages suffered as a result of the Cyber-Attack and data breach.

             1.41.    Plaintiff and Class Members are also entitled to injunctive relief requiring

      Defendant to (i) strengthen its data security systems and monitoring procedures; (ii) submit to

      future annual audits of those systems and monitoring procedures; and (iii) continue to provide

      adequate credit and identity monitoring to all Class Members.

                                               COUNT II
                                          Negligence Per Se
                                 (On Behalf of Plaintiff and the Classes)

             142,     Plaintiff realleges paragraphs 1-126 of this Complaint as if fully set forth herein.

     Plaintiff brings this claim on behalf of the Classes set forth above.

             143..•   71. Pursuant to HIPAA (42 U.S.C. § 1302d et seq.), the FTCA, and Florida law

                                                        34
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 42 of 61




      (Fla. Stat. § 456.057 and § 501.171), MEDNAX was required by law to maintain adequate and

       reasonable data and cybersecurity measures to maintain the security and privacy of Plaintiff's and

       Class Members' Personal Information.

               144.   Plaintiff and Class Members are within the class of persons that the HIPAA was

       intended to protect.

              145.    The harm that occurred as a result of the Data Breach is the type of harm that

      HIPAA was intended to guard against. The Federal Health and Human Services' Office for Civil

      Rights ("OCR") has pursued enforcement actions against businesses, which, as a result of their

      failure to employ reasonable data security measures relating to protected. health information,

      caused the same harm as that suffered by Plaintiffs and the Class.

              146.    Plaintiffs and Class Members are within the class of persons that the FTCA was

      intended to protect.

              147.    The harm that occurred as a result of the Data Breach is the type of harm the FTCA

      was intended to guard against. The FTC has pursued enforcement actions against businesses,

      which, as a result of their failure to employ reasonable data security measures and avoid unfair and

      deceptive practices, caused the same harm as that suffered by Plaintiffs and the Class.

              148.    MEDNAX breached its duties by failing to employ industry standard data and

      cybersecurity measures to gain compliance with those laws, including, but not limited to, proper

      segregation, access controls, password protection., encryption, intrusion detection, secure

      destruction of unnecessary data, and penetration testing.

              149.    It was reasonably foreseeable, particularly given the growing number of data

      breaches of health information, that the failure to reasonably protect and secure Plaintiffs and

      Class. Members' Personal information in compliance with applicable laws would result in an

                                                      35
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 43 of 61




      unauthorized third-party gaining access to MEDNAX's email accounts, networks, and computers

      that stored or contained Plaintiff's and Class Members'Personal Information.

               150.   Plaintiff's and Class Members' Personal Information constitutes personal property

      that was stolen due to MEDNAX'S negligence,resulting in harm, injury and damages to Plaintiff

      and Class Members.

               151.   MEDNAX's conduct in violation of applicable laws directly and proximately

      caused the unauthorized access and disclosure of Plaintiff's and Class Members' unencrypted

      Personal Information and Plaintiff and Class Members have suffered and will continue to suffer

     • damages as a result of MEDNAX'S conduct. Plaintiff and Class Members seek damages and other

      relief as a result of MEDNAX's negligence.

                                               COUNT HI
                                   BREACH OF IMPLIED CONTRACT
                                  (On Behalf of Plaintiff and the Classes)

               152.   Plaintiff re-alleges and incorporates by reference Paragraphs 1-126 above as iffully

      set forth herein.

               153.   Through their course of conduct, Defendant, Plaintiff, and Class Members entered

      into implied contracts for the provision of medical care and treatment, as well as implied contracts

      for Defendant to implement data security adequate to safeguard and protect the privacy of

      Plaintiff's and Class Members' Private Information.

               154.   Specifically, Plaintiff entered into a valid and enforceable implied contract with

      Defendant when she first went for medical care and treatment at one of Defendant's Agents'

      facilities.

               155.   The valid and enforceable implied contracts to provide medical health care services

      that Plaintiffand Class Members entered into with Defendant and/or its Agents include the promise

                                                       36
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 44 of 61




      to protect non-public Private 'Information given to Defendant or that Defendant creates on its own

      from disclosure.

               156.    When Plaintiffand Class Members provided their Private Information to Defendant

      and/or its Agents in exchange for medical services, they entered into implied contracts with

      Defendant pursuant to which Defendant agreed to reasonably protect such information.

               157.    Defendant and/or its agents solicited and invited Class Members to provide their

      Private Information as part ofDefendant's regular business practices. Plaintiff and Class Members

      accepted Defendant's offers and provided their Private Information to Defendant.

               158.    In entering into such implied contracts, Plaintiff and Class Members reasonably

      believed and expected that Defendant's data security practices complied, with relevant laws and

      regulations, including HIPAA,and were consistent with industry standards.

               1 59.   Class Members who paid money to Defendant reasonably believed and expected

      that Defendant would use part of those funds to obtain adequate data security. Defendant failed to

      do so.

               160.    Under the implied contracts; Defendant and/or its Agents promised and were

      obligated to:(a) provide healthcare to Plaintiff and Class Members; and (b) protect Plaintiffs and

      the Class Members' PII/PHI:(i) provided to obtain such health care; and/or (ii) created as a result

      of providing such health care. In exchange, Plaintiff and Members of the Class agreed to pay

      money for these services, and to turn over their Private Information.

               161.    Both the provision of medical services healthcare and the protection of Plaintiffs

      and Class. Members'Private Information were material aspects of these implied contracts.

               162.    The implied contracts for the provision of medical'services — contracts that include

      the contractual obligations to maintain the privacy of Plaintiffs and Class Members.
                                                                                        'Private

                                                       37
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 45 of 61




      Information—are also acknowledged, memorialized, and embodied in multiple documents,

      including(among other documents) Defendant's Privacy Notice.

              163.   Defendant's express representations, including, but not limited to the express

      representations found in its Privacy Notice, memorializes and embodies the implied contractual

      obligation requiring Defendant to implement data security adequate to safeguard and protect the

      privacy of Plaintiff's and Class Members' Private Information.

              164.   Consumers of healthcare value their privacy, the privacy of their dependents, and

      the ability to keep their Private Information associated with obtaining healthcare private. To

      customers such as Plaintiff and Class Members, healthcare that does not adhere to industry

      standard data security protocols to protect Private Information is fundamentally less useful and

      less valuable than healthcare that adheres to industry-standard data security. Plaintiff and Class

      Members would not have entrusted their Private Information to Defendant and/or its Agents and

      entered into these implied contracts with Defendant without an understanding that their Private

      Information would. be safeguarded and protected. or entrusted their Private Information to

      Defendant in the absence of its implied promise to monitor its computer systems and networks to

      ensure that it adopted reasonable data security measures.

              165.    A meeting of the minds occurred, as Plaintiff and Members ofthe Class agreed to

      and did provide their Private Information to Defendant and/or its Agents, and paid for the provided

      health.care in exchange for, amongst other things, both the provision of health care and medical

      services and the protection of their Private Information.

              166.   Plaintiff and Class Members performed their obligations under the contract when

      they paid for their health care services and provided their Private Information,

             167.    Defendant materially breached its contractual obligation to protect the non-public

                                                      38
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 46 of 61




      Private information Defendant gathered when the sensitive information was accessed by

       unauthorized personnel as part of the Cyber-Attack and Data Breach.

              168.   Defendant materially breached the terms of the implied contracts, including, but

      not limited to, the terms stated in the relevant Privacy Notice. Defendant did not maintain the

      privacy of Plaintiffs and Class Members' Private Information as evidenced by its notifications of

      the Data Breach.to Plaintiffand approximately 1,290,670 Class Members. Specifically, Defendant

      did not comply with industry standards, standards of conduct embodied in statutes like 'HIPAA.

      and Section 5 of the PICA, or otherwise protect Plaintiff's and the Class Members' Private

      Information, as set forth above.

              169.   The Cyber-Attack and Data Breach was a reasonably foreseeable consequence of

      Defendant's actions in breach of these contracts.

              170.   As a result of Defendant's failure to fulfill the data security protections promised

      in these contracts, Plaintiff and Members ofthe Class did not receive the full benefit ofthe bargain,

      and instead received health care and other medical services that were of a diminished value to that

      described in the contracts. Plaintiff and Class Members therefore were damaged in an amount at

      least equal to the difference in the value of the healthcare with data security protection they paid

      for and the health care they received.

              171.   Had Defendant disclosed that its security was inadequate or that it did not adhere

      to industry-standard security measures, neither the Plaintiff, the Class Members, nor any

      reasonable person would have purchased healthcare from Defendant and/or its affiliated healthcare

      providers.

              172.   As a direct and proximate result of the Cyber-Attack/Data Breach, Plaintiff and

      Class Members have been harmed and have suffered, and will continue to suffer, actual damages

                                                      39
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 47 of 61




      and injuries, including without limitation the release and disclosure of their Private information,

      the loss of control of their Private information, the imminent risk of suffering additional damages

      in the future, disruption of their medical care and treatment, out-of-pocket expenses, and the loss

      of the benefit of the bargain they had struck with Defendant.

              173.    Plaintiff and Class Members are entitled to compensatory and consequential

      damages suffered as a result of the Cyber-Attack/Data Breach.

              1.74.   Plaintiff and Class Members are also entitled to injunctive relief requiring

      Defendant to, e.g.,(i) strengthen its data security systems and monitoring procedures; (ii) submit

      to future annual audits ofthose systems and monitoring procedures; and (iii) immediately provide

      adequate credit and identity monitoring to all Class Members.

                                              COUNT IV
                                       UNJUST ENRICHMENT
                                 (On Behalf of Plaintiff and the Classes)

              175.    Plaintiff re-alleges and incorporates by reference Paragraphs 1-126 above as iffully

      set forth herein.

              176.    This count is plead in the alternative to the breach of contract counts above.

              177.    Plaintiff and Class Members conferred a monetary benefit on Defendant.

      Specifically, they purchased goods and services from Defendant and/or its Agents and in so doing

      provided Defendant with their Private Information. In exchange, Plaintiff and Class Members

      should. have received from Defendant the goods and services that were the subject of the

      transaction and have their Private Information, protected with adequate data security.

              178.    Defendant knew that Plaintiff and Class Members conferred a benefit which

      Defendant accepted. Defendant profited from these transactions and used the Private Information

      of Plaintiff and Class Members for business purposes.

                                                       40
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 48 of 61




              179.   The amount Plaintiff and Class Members paid for goods and services were used, in

      part., to pay for use of Defendant's network and the administrative costs of data management and

      security.

              180.   Under the principles of equity and good conscience, Defendant should not be

      permitted to retain the money belonging to Plaintiff and Class Members, because Defendant failed

      to implement appropriate data management and security measures that are mandated by industry

      standards.

              181.   Defendant failed to secure Plaintiff's and Class Members' Private Information and,

      therefore, did not provide full compensation for the benefit Plaintiff and Class Members provided.

              182.   Defendant acquired the Private Information through inequitable means in that it

      failed to disclose the inadequate security practices previously alleged.

              183.   If Plaintiff and Class Members knew that Defendant had not reasonably secured

      their Private Information, they would not have agreed to Defendant's services.

              184.   Plaintiff and Class Members have no adequate remedy at law.

             185.    As a direct and proximate result of Defendant's conduct, Plaintiff and Class

      Members have suffered and will suffer injury, including but not limited to:(a)actual identity theft;

     (b) the loss of the opportunity of how their Private Information is used.; (c) the compromise,

      publication, and/or theft of their Private Information.;(d) out-of-pocket expenses associated with

      the prevention, detection, and.recovery from identity theft, and/or unauthorized use oftheir Private

      Information;(e)lost opportunity costs associated with efforts expended and the loss ofproductivity

      addressing and attempting to mitigate the actual and future consequences of the Data Breach,

      including but not limited to efforts spent researching how to prevent, detect, contest, and recover

      .from identity theft; (f) the continued risk to their Private Information, which remains in

                                                      41
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 49 of 61




       Defendant's possession and is subject to further unauthorized disclosures so long as Defendant

       fails to undertake appropriate and adequate measures to protect Private information in their

       continued possession; and(g)future costs in terms oftime, effort, and money that will be expended

       to prevent, detect, contest, and repair the impact ofthe Private Information compromised as a result

       ofthe Data Breach for the remainder ofthe lives ofPlaintiff and Class Members.

               186.    As a direct and proximate result of Defendant's conduct, Plaintiff and Class

       Members have suffered and will continue to suffer other forms of injury and/or harm.

               187.    Defendant should be compelled to disgorge into a common fund or constructive

       trust, for the benefit of Plaintiff and Class Members, proceeds that they unjustly received from

       them. In the alternative, Defendant should be compelled to refund the amounts that Plaintiff and

       Class Members overpaid for Defendant's services.

                                                COUNT V
                                      BREACH OF CONFIDENCE
                                  (On Behalf of Plaintiff and the Classes)

               1.88.   Plaintiffre-alleges and incorporates by reference Paragraphs 1-126 above as iffully

       set forth herein.

               189.    At all times during Plaintiff's and Class Members' interactions with Defendant

       and/or its Agents, Defendant was fully aware ofthe confidential and sensitive nature of Plaintiff's

       and Class Members' Private Information.

               190.    As alleged herein and above, Defendant's relationship with Plaintiff and Class

     • Members was governed by terms and expectations that Plaintiff's and Class Members' Private

      Information would be collected, stored, and protected in confidence', and would not be

      disclosed to'unauthorized third parties.

               191.    Plaintiff and Class Members provided their Private Information to Defendant
                                                       42
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 50 of 61




      and/or its Agents with the explicit and implicit understandings that Defendant would protect

      and not permit the Private information to be disseminated to any unauthorized parties.

             192.    Plaintiff and Class Members also provided their Private Information to

      Defendant and/or its Agents with the explicit and implicit understandings that Defendant

      would take precautions to protect such Private Information from unauthorized disclosure.

             193.    Defendant voluntarily received in confidence Plaintiff's and Class Members'

      Private Information with the understanding that the Private Information would not be disclosed or

      disseminated to the public or any unauthorized third parties.

             194.    Due to Defendant's failure to prevent, detect, or avoid the Data Breach from

      occurring by, inter alia, following industry standard information security practices to secure

      Plaintiff's and Class Members' Private Information, Plaintiff's and Class Members' Private

      Information was disclosed and misappropriated to unauthorized third parties beyond Plaintiffs

      and Class Members' confidence, and without their express permission.

             195.    As a direct and proximate cause of Defendant's actions and/or omissions. Plaintiff

      and Class Members have suffered damages.

             196.   But for Defendant's disclosure of Plaintiff's and Class Members' Private

     Information in violation of the parties' understanding of confidence, their protected Private

     Information would not have been compromised, stolen, viewed, accessed, and used by

     unauthorized third parties. Defendant's Data Breach was the direct and legal cause ofthe theft

     of Plaintiffs and.Class Members' protected Private Information, as well as the resulting

     damages.

             197.   The injury and harm Plaintiff and Class Members suffered was the reasonably

     foreseeable result of Defendant's unauthorized disclosure of Plaintiff and Class Members'

                                                     43
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 51 of 61




      Private Information.

              198.    As a direct and proximate result of Defendant's breach of confidence, Plaintiff and

      Class Members have suffered and will suffer injury,including but not limited to:(i) actual identity

      theft;(ii) the compromise, publication, and/or theft of their Private Information;(iii) out-of-pocket

      expenses associated with the prevention, detection, and recovery from identity theft, tax fraud,

      and/or -unauthorized use of their Private Information;(iv) lost opportunity costs associated with

      effort expended to mitigate the actual and future consequences of the Data Breach, including but

      not limited to efforts spent researching how to prevent, detect, contest, and recover from medical

      fraud, financial fraud and identity theft;(v)costs associated with placing freezes on credit reports;

     (vii) the continued risk to their Private Information, which remain in Defendant's possession and

      is subject to further unauthorized disclosures so long as Defendant fails to undertake appropriate

      and adequate measures to protect the Private Information ofpatients in their continued possession;

      and (viii) future costs in terms oftime, effort, and money that will be expended to prevent, detect,

      contest, and repair the impact of the Private Information compromised as a result of the Data

      Breach for the remainder of the lives of Plaintiff and Class Members.

              199.    As a direct and proximate result of Defendant's breach of confidence, Plaintiff

      and Class Members have suffered and will continue to suffer injury and/or harm.

                                       COUNT VI
        VIOLATION OF THE FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES
                    ACT (".FDUTPA")FLA.STAT.§ 501.201 ET SEQ.
                      (On Behalf of Plaintiff and the National Class)

             200.    Plaintiff re-alleges and incorporates by reference Paragraphs 1-126 above as iffully

      set forth herein.

             201.    FDUTPA prohibits "unfair methods of competition, unconscionable acts or

      practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce." Fla.
                                                        44
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 52 of 61




      Stat.§ 501.204.

              202.    Defendant engaged in the conduct alleged in this Complaint through transactions

      in, and involving trade and commerce. Mainly, the 'Phishing Attack. and Data Breach occurred

      through the use of the internet, an instrumentality of interstate commerce.

              203.    While engaged in trade or commerce, Defendant has violated FDUTPA,including,

      among other things, by:

                  a. Failing to implement and maintain appropriate and reasonable security

                      procedures and practices to safeguard and protect the Private Information

                      ofDefendant's client patients from unauthorized access and disclosure;

                  b. Failing to disclose that its computer systems and data security practices

                      were inadequate to safeguard and protect the Private information. of

                      Defendant's client patients from being compromised, stolen, lost, or

                      misused; and

                  c. Failing .to disclose the Data Breach to Defendant's client patients in a

                      timely and accurate manner in violation of Fla. Stat. § 501.171.


              204.    Defendant lcnew or should have known that the MEDNA.X computer systems and

      data security practices were inadequate to safeguard.Class Members' Private Information entrusted

      to it, and that risk of a data breach or theft was highly likely.

             205.    Defendant should have disclosed this information because Defendant was in a

      superior position to know the true facts related to the defective data security.

             206.    Defendant's failures constitute false and misleading representations, which have

      the capacity, tendency, and effect of deceiving or misleading consumers (including Plaintiff and

      Class Members) regarding the security of -MEDNAX's network and aggregation of Private
                                                 45
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 53 of 61




      Information.

              207.   The representations upon which impacted individuals(including Plaintiff and Class

      Members) relied were material representations (e.g., as to Defendant's adequate protection of

      Private Information), and consumers (including Plaintiff and Class Members) relied on those

      representations to their detriment.

              208.   Defendant's actions constitute unconscionable, deceptive, or unfair acts or

      practices because, as alleged herein, Defendant engaged in immoral, unethical, oppressive, and

      unscrupulous activities that are and were substantially injurious to Defendant's client patients.

              209.   In committing the acts alleged above, Defendant engaged in unconscionable,

      deceptive, and unfair acts and practices acts by omitting, failing to disclose, or inadequately

      disclosing to Defendant's client patients that it did not follow industry best practices for the

      collection, use, and storage ofPrivate Information.

             21.0.   As a direct and proximate result of Defendant's conduct, Plaintiff and other

      Members of the Class have been harmed and have suffered damages including, but not limited to:

      damages arising from attempted identity theft and fraud; out-of-pocket expenses associated with

      procuring identity protection and restoration services; increased risk of future identity theft and

      fraud, and the costs associated therewith; and time spent monitoring, addressing and correcting the

      current and future consequences of the Data. Breach.

             211.    As a direct and proximate result of Defendant's unconscionable, unfair, and

      deceptive acts and omissions, Plaintiff's and Class Members' Private Information was disclosed

      to third parties without authorization, causing and will continue to cause Plaintiff and Class

      Members damages. Accordingly, Plaintiff and Class Members are entitled to recover actual

      damages, an order providing declaratory and injunctive relief, and reasonable attorneys' fees and

                                                      46
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 54 of 61




      costs, to the extent permitted by law.

                                         COUNT VII
          VIOLATION OF THE NOR'rll CAROLINA UNFAIR AND DECEPTIVE TRADE
               PRACTICES ACT("UDTPA")N.C. GEN.STAT.§ 754.1 ET SEQ.
                  (On Behalf of Plaintiff and the North Carolina Sub-Class)

              213.     Plaintiff re-alleges and incorporates by reference Paragraphs 1-126 above as iffully

      set. forth. herein.

              214.     UDTPA declares unlawtril "unfair methods of competition in or affecting

      commerce, and unfair or deceptive acts or practices in or affecting cornmerce[1" N.C. Gen. Stat.§

      75-1.1(a).

              215.     Defendant engaged in the conduct alleged in this Complaint through transactions

      in an.d involving commerce. Mainly, the Phishing Attack and Data Breach occurred through the

      use of the internet, an instrumentality of interstate commerce.

              216.     While engaged in commerce, Defendant has violated UDTPA, including, among

      other things, by:

                   a. Failing to implement and maintain appropriate and reasonable security

                       procedures and practices to safeguard and protect the Private Information

                       ofDefendant's client patients from unauthorized access and disclosure;

                   b. Failing to disclose that its computer systems and data security practices

                       were inadequate to safeguard and protect the Private Information of

                       Defendant's client patients from being compromised, stolen, lost, or

                       misused; and

                   c. Failing to. disclose the Data Breach to Defendant's client patients without

                       unreasonable delay in violation of N.C. Gen. Stat. § 75-65(a).


                                                       47
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 55 of 61
•




              217.   Defendant knew or should have known that the MEDNAX computer systems and

      data security practices were inadequate to safeguard North Carolina Class Members' Private

      Information entrusted to it, and that risk of a data breach or theft was highly

              218.   Defendant should have disclosed this information because Defendant was in a

      superior position to know the true facts related to the defective data security.

              219.   Defendant's failures constitute false and misleading representations, which have

      the capacity, tendency, and effect of deceiving or misleading consumers (including Plaintiff and

      North. Carolina Class Members) regarding the security of MEDNAX's network and aggregation

      of Private Information.

             220.    The representations upon which impacted individuals (including Plaintiff and

      North Carolina Class Members) relied were material representations (e.g., as to Defendant's

      adequate protection of P.rivate Information), and consumers (including Plaintiff and North

      Carolina Class Members) relied on those representations to their detriment.

             221.    Defendant's actions constitute deceptive and unfair acts or practices because, as

      alleged herein,.Defendant engaged in immoral, unethical, oppressive, and unscrupulous activities

      that are and were substantially injurious to Defendant's client patients.

             222.    In committing the acts alleged above, Defendant engaged in deceptive and unfair

      acts and practices acts by omitting, failing to disclose, or inadequately disclosing to Defendant's

      client patients that it did not follow industry best practices for the collection, use, and storage of

      Private information.

             223.    As a direct and proximate result of Defendant's conduct, Plaintiff and other

      Members of the Class have been harmed and have suffered damages including, but not limited to:

      damages arising from attempted identity theft and fraud; out-of-pocket expenses associated with

                                                       48
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 56 of 61




       procuring identity protection and restoration services; increased risk of future identity theft and

       fraud, and the costs associated therewith; and time spent monitoring, addressing and correcting the

       current and future consequences of the Data Breach.

              224.    As a direct and proximate result of Defendant's unfair and deceptive acts and

       omissions, Plaintiffs and Class Members' Private Information was disclosed to third parties

       without authorization, causing and will continue to cause 'Plaintiff and Class Members damages.

       Accordingly, Plaintiff and Class Members are entitled to recover actual damages, an order

       providing declaratory and injunctive relief, and reasonable attorneys' fees and costs, to the extent

       permitted by law.

                                           PRAYER FOR RELIEF

              WHEREFORE,Plaintiff, on her own and behalf of all others similarly situated, prays for

      relief as follows:

              A.      For an Order certifying this case as a class action pursuant to Florida Rule of Civil

                     Procedure 1.220,appointing Plaintiff as Class Representatives, and the undersigned

                      as Class Counsel;

              B.      Awarding monetary and actual damages, including at a minimum, nominal

                      damages, and/or restitution, as appropriate;

              C.      Awarding declaratory and injunctive relief as permitted by law or equity to assure

                     that the Class has an effective remedy, including enjoining MEDNAX from

                     continuing the unlawful practices as set forth above;

              D.     Prejudgment interest to the extent allowed by the law;

              E.     Awarding all costs, experts' fees and attorneys' fees, expenses and costs of

                     prosecuting this action; and

                                                       49
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 57 of 61




            F.   Such other and further relief as the Court may deem just and proper.
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 58 of 61
    •




                                       DEMAND FOR JURY TRIAL

              Plaintiff hereby demands a trial by jury of all claims so triable.


        DATED: January 11, 2021                           Respectfully submitted,


                                                         MORGAN & MORGAN COMPLEX
                                                         LITIGATION GROUP
                                                         201 N. Franklin Street, 7th Floor
                                                         Tampa, FL 33602
                                                         Telephone:(813)223-5505
                                                         Facsimile:(813) 222-2434

                                                        /s/John A. Yanchunis
                                                        John A. Yanchunis
                                                        Florida Bar Number 324681
                                                        Ryan D.Maxey
                                                        Florida Bar Number 59283
                                                        Email:jyanchunis@forthepeople.com
                                                        Email: rmaxey@forthepeople.com

                                                          Gary E. Mason*
                                                          David K. Lietz*
                                                          MASON LIETZ & K.LINGER LLP
                                                          5301 Wisconsin Avenue, NW.
                                                          Suite 305
                                                          Washington, DC 20016
                                                          Tel: (202)429-2290
                                                          gmason(almasonlIp.coin
                                                          dtietz(iimasonlIp.com

                                                         Gary M.Klinger*
                                                         MASON LIETZ.&'KLINGER LLP
                                                         227 W.Monroe Street, Suite 2100
                                                         Chicago, IL 60606
                                                         Tel: (202)429-2290
                                                         gklin ger(0)mason lip.com


     !
     "pro hac vice to. befiled                           Attorneysfor Plaintiffand the Proposed Class




                                                       51.
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 59 of 61




                       EXHIBIT A
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 60 of 61




                                                                                    ,
                           laitrun .)011 Of a dile 10:04it OVIS 4111d pecairra MiaktAX '                                  AX-f Jgokt
           't.14.10            T.Sti#40:44-*10606.                                                                                  -
     iscrvitii- to-its   tiled**kw             JOgvapi, d          4114 mosoidliek.41
                                                                  t1
                                                                   /
      iltmay hikwrixiinfi.scts
     What kagpegmtt

          Axt '  31,0, tflia›NriX Vticrsoisi-ii
              '.1$                                       w*•4014011.4-444 .42iittl  pr.d11014                      Isti1.1ava4 Pefiet
                                                                   ijim ithk       OCCOni '4'4=0
    36$4.0, ;44 Mit"c:-X tth47"    "
                                 #41     41 :
                                            1 4711164s thtgO110
          *i iftZg*01* SOO*,             . t,it Tht 4ihhn 4msil prbotia dpst                     **Fc          110
                                                                                                                 ,;:k       .F"
                                                                                                                              .
                                                                                                                              .     101
                   e        .
      arnitatiL, Optiti irtictywryi    „              forat4As,ignigioguti took                                •t•                 4cd
              beOrrirt an       xt .atinit tliottot ?totriottvlfritritic                -
    Hood op pc if11.011010pk. 11'4 to*Alkiizeitialy "*.in ilk to *I:di•Cititaii 11441:*11 -                tiftsi#0,y11    04441.1ric

   zceo And :Alov :.v.1,1ormyrki cm*-,A1, 4,040 404 #niu itiot* bko.ittio,i. quail Azivonts.miekett&Aotsolbe
                                                                                             pica:40,0'a 111,71;7*
    ApIrsto.flpiti                                  itnii,14pr1);, -004.1'•         iftisivod OW colt!.t
   tociTimAtiotl ws‘ conc1)04.11      Yht0       pstiatt4r „  Wititith-th   Akitinnittr *tictlw;pOibricw1 ititttekii;edit **6           l it
                                                                   "•                    -.       • - • •
   Accei*O bY. tl trAeltitiCitind            MVO 911         bUi     liI   X   JD   &   isaklAr4, 410,14,0141;1.4,t,b.
  Niv.i0114i`f-2031 W14111:tet* 417fenfihitwhih iri&thdu4k                          1144 pg1101144,114104,11k               —
  arta' iiCeiltnit$ &lie.1j III .4Nle ibi tj      Atlis P.Wet, v13,,
Case 0:21-cv-60347-JEM Document 1-2 Entered on FLSD Docket 02/12/2021 Page 61 of 61




                                                                                  1,                    uifitil
                                                                                    10)L2Liguauslutaig
   eitral4i                                                                  tv from ixtri m' kt.t  fit.     litrat,F3net Lvaittatel? ILA MOW
                                                                                                                                              ':OW fl
                                     .:SlakeitkPiat
                                                                                                                                                                                 4 ittlotrzivsx savaictochNi.iii
                                                                                                                                                           tAkz1.44Tioc,, 4?* i?1,
                                                                                    +40ket prziroptiy                          la+.

                                                                                      wasto
                        trugdfdittaatiAteittnitenthOurnuttiatti/miloWIA-Aft-t tag                                                                                                                        Itl'40141      n to
                                                 40
                                             4 pt.  , ,    i;
                                                            .  (  4
                                                                  - 4    tatl  Piz om
    'tivr toutkia oan P    7'%44                                      4,     14 44..pf
                                                                         fl 1sna                                                                                                                  AttarrIK 341.efocq,+-,
                                                  tit*y. paps ,t.12          4i4.141t Ofrik                                                                                                         ..c.•
                                                   tM                                                                                                      d.f..roto' ,tz lot up 44,-alr0l. t,444(1
                                                                             1
                                                                  Yin.* tVt,s/
     fZ1          iiPlatAttraltari 8                                                                                      v tiois Ail 4.1 )1
                                                                cot, foiA... 01:t
                        pottitArrt irsiotrutik at to V,4w1 fig)                                                                                                                               013.V1Stifq,      h Yth
                                                                                                                                                           aru         3r-rn       0.1
                                                                                                                               fKlbfrOgn           est
                                                                                ut Dm!, mkke,ter, $,A                                                                                 ot,zi         wtrz 4:.     - -114
                                                                                                                                                                                                           -411-14
             rat rictivtAkit                                                                                                                          11.• tit
                                                                      Jon    aidp         0;1 t afe'r1.10. N VI.¢1
                                        .3( 41.4 vargt
           1,6.0.10          44T3


                                                                                                                                                                         Vic £4 4$          I 1
                                                                                                                                               . .,;•et,
                                                                                                                                          1. •,,
                                                                                               &Ike" ww.:4'.:aer,..j.trl
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                         1•0 4
                                                                                                                                                                                                        a'n•VO,/14 110.h
                                                                                'd I 't Om
                                                                                                                                                ,m q fr                 4 11        •4.•541-014                          .*0
           rt,   Wikt        • att            10/61..P.I1    o    1.ija:
                                                                              t31                    t• s I                                     A4At1.1.
                                                                                                                                                                                   +.24; Ik0            0IV LeiViil 3W4


           01V AXXXXXXXX
                                     vt.i; git•                                                               3                      : i
                                                                                                                                   ft`-
                                                                                                                                                                     4.4;i14..11
                    It L.,                  4 tt tz Law:41                                1.   t4            ela-.14 4.•t! i(IA
                                                                                                                                                             t 14
                                                                                                                                                                                                        .:144/titio''.veCtiott-
                                                                                                                                                                              •offi,
                                                                                                                                                         yol:114 act.14,+fr4.
                                                            .,,•

                                                                           ittAittitstnyA..m.A. t1:4
           prt.S                                                                                                                                                              4IA*fit
                                                                                                                                                                    .
                                                                                                                                                    11041rir *att
                   rsoi itif ik.! ;'111- ;.;c1xlit m.K.ILrtsiev!..                    Wip  tct   1         4. 09104.
                                                                                                         • .0       04144040C4 t.4
                                                                                                                    '
                                                                                                                                     4 tIt1iiCT,44"
                                                                                                                                                  1104 4 it. 440 :1* **51r41114.10‘vir.... •
            upcii
                                        bc5. Wen kaliCrzit 11+vso la+
                                                                                  K4t                                     4Aott i4 it&"f+04+
            lot tut.o)r.c4                                                                      kit 4(Mit 4•••• iaz
                                     or+,    tar  trZ A if ttome ..4A4. %it'll ad ititit t4.,*4                            N-14.31:4
               ceihtint,c1:,14.1
                            - tail                                                                            :441
                                                                  ....444:1,          osizirza. a mut   4,.44
                                                                                                                                                               ftwit= VAKIzett,hitg            . 1/Atil
                                                                                                                                                                 varnatr4(Etitrz off1+.ri
                                                               orl 0,4;
                                             irk In rt.I,Nrstt
                                                                                                                   3 IK.1••;)                                                                                 ia4i. d 4 egimivit
                                                                                                                                                                                   >tø 4er•304.
                                              YI4)
                                                                      +easier +tat.J...3.0                                                4!-! .inc,•          4 4.4* *tit
                                                                                                                                                          ..V.:,
                                                                                                                                                         4,
                                                                                                                                                                             rt)
                                                                                                                                                                                                          dig9ra
                                                                                                                                                                                                                        1434.44010
                                                                                           ,,
                                                                                           :                                                                                             '`VrV4.4k.44
                                                                      I4.2.4:         cv4.0                                                                      Wb1 IYI Ctfi                                    tozioile44.1‘441
                                                                                                sde: twr VIV              L        LU3I      .3. ii
                                                                                                                                                                                            .01054 wititat
                                                   ask .%3                  4.1..r4Y1.ade.                                                                                                                                     ii:..,.
             t4shi. ii,                      rt                                                  Iit4csair
                                                                                                                      0/44 t:ffloik.                           d                                  #4,011Lttotzt04,411-PaetiVir
                                                                                                                      icy()          ailzritr4,lottta acc.z.vi
                                                                                     i<frark‘t
                                                                 41      Oh*
            44:04.t.z.ani.             t...-NS•hiSnr4
                                                                                                      tnAlciatsimUita                                                   lt.
                                                                                     L34 1J UU tvktit                                                                                   ki VI •         ASA(.1-4jAiv        7;134011.
                                                                                                                                                                      11C)i*rilly 1114.
                                                                                                 411)
                                                                                                                              r0   1=i4A/4
                                                                                                                                                                                ir.11.141. evetsp,,,
                                                                                                                                                                                                                            Ali/.le,
                                                                                 •2•".#14"0-,;ri                                                                          v:I
              .•
           Ir.,                    z „Alit                                                                         tk.b
                                       a..                      t114.3r AC, I         f                                                                   F R..
                                                                                                    AYI4.,Lr4' 4 IL I
                                                              ,
                                                             .4
                                                                                                                                                                                                                    *kers ply wiwt4
                                             t!,(wt.,                                                                               441      303
             a..4                                                     p+IL4,4                                                                                                                           AkSl   ix
                                                                                                                                                                                         l nr, tiria,U,
                                                                                                                                                         (tom 1:164;          IILZ 2 vfi
                                                                                                      i0)114, IU     Ito 4,71_1 ;
                                                                       arti i       e1..' 41ft aal
                                                            .
                                                            f ,


              •              t   ill4.44-71.,ar   foe,'Iv:04
                                                            m
      !+q.t. raj, I Gsti+
                         .• c 110
                            :%e( Crab:,
                     `tnp,04•
      4 03a4s8..•41 is



      via 4.            44 I f .205.N4,
                       t 111.4
     voivOsi.faZ....g.tt4eialax;tt,'
                                                                                                                                                   ttri.(11111
                                                                                     ria4tiali
                                                                                                                                   nAl Al*        tii
                                                                                                           4.1.40,Wtrt Lun a tia
                                              broft                                                                                 ff# 444 3. 1it *ifk;',W*0-441:44,
            IstAta                                                                                          t(*tai4n   ":rtiOitAci           6
                            polAilky it iiirtf4xliti              a                          ilkit
                                                           1 irth1gr'srtiot                                      .4:140
      t i- ciedit tt:i541-CY 1;041torti anOyfittá , nipt 14take          Not ify 111.4:,atify .4ftivevpikati2_Y0
      iilatii6w 60_ Thi..40 ifiriOK,clitdieoik     rti
                                                                                                                                      rite4 iturotteri                        lded
                Vrj actfit molt 3w 41tirwait.i. •
                                                         OK trkti-ti-vc                              ia?4,„:
      Akti                                                              rtkm at isit ttirtvrci.5i tv
      iocp1I.F0,4,n,*4,604 atai tilk;,,s3114$011 oCyoir fat volt A(mid
                                                                                                                                                                                          vo+4,414441.*
                                                                        PA :Bak 101069,.                                                  giA14.Z- S-6Z*5
           14+3.1fisx
                                                                        All4rifiliiepuility 30348
                                                                          14.0 Boo,
                                                                                                                                          $1;E:07.374.2
           upoiail;
                                                                             OM Toi.lis.:730
           Trif*Iftaus                                                   • it.04143A 20C$0
                                                                                        t9010:                                              MA4601240
